 

EXHIBIT 10.1

 

Exclusive Songwriter Agreement

THIS AGREEMENT made and entered into as of this 1st day of March, 2014, by and
between Latigo Shore Music, Inc. ("Publisher")(ASCAP), a California corporation
with offices located at 4603 Park Mirasol, Calabasas, California 97302, and Jess
Boeschen p/k/a Jeston Cade ("Writer")(ASCAP), whose address is 100 Middleton
Street, Apartment 306, Nashville, TN 37210.

IN CONSIDERATION of the mutual covenants and agreements contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

1. Engagement. Publisher hereby engages Writer to render Writer's exclusive
services during the Term hereof as an author, arranger, adaptor of musical
compositions, songwriter and composer and otherwise as may be hereinafter set
forth. Writer hereby accepts such engagement and agrees to render such services
exclusively for Publisher during the Term hereof, upon the terms and conditions
set forth herein. Writer further agrees to devote the necessary time, attention,
skill and energy to Writer's duties hereunder and to render Writer's services
diligently and to the best of Writer's ability to the end that the intent and
purposes of this Agreement may be fully realized and achieved.

2. Term.

(a) The Term of this Agreement shall commence as of the date first set out
above, and consist of an initial period of one (1) year from the commencement
date hereof, subject to fulfillment by Writer of Writer’s Minimum Delivery
Obligation as provided for herein (“Initial Period”).

(b) Writer hereby grants to Publisher two (2) separate, irrevocable, and
consecutive options (each, an “Option”) to extend the term of the Agreement for
additional periods of one (1) year from the end of the immediately preceding
period, with the first such Option Period being referred to herein as the “First
Option Period” and the second Option Period as the “Second Option Period”. Each
respective option shall be deemed automatically exercised by the Publisher
unless Publisher gives written notice to Writer, at least thirty (30) days prior
to the expiration of the then current term, of its intention not to exercise the
relevant option. No expiration or other termination of the Term of this
Agreement shall affect the rights of Publisher in any of the Compositions (as
defined in Paragraph 4(b) below).

3. Minimum Delivery Obligation.

(a) (i) Upon execution of this Agreement, Writer shall deliver to Publisher
those existing Compositions set forth on Schedule A attached hereto (“Schedule A
Compositions”). For purposes of clarity, delivery of Schedule A Compositions
shall not apply or count toward Writer’s Minimum Delivery Obligation (defined
below).

(ii) During each annual contract period, Writer shall deliver to Publisher in
satisfaction of Writer’s minimum delivery obligation (“Writer’s Minimum Delivery
Obligation”) at a minimum the equivalent of twelve (12) New Compositions (as
defined in Paragraph 4(a) below) entirely created by Writer which are
commercially and artistically satisfactory to Publisher in Publisher’s
reasonable good faith judgment. A New Composition shall be deemed commercially
and artistically satisfactory unless Publisher provides Writer written notice of
rejection within ten (10) days of Writer’s delivery of such New Composition. If
Publisher shall reject any New Composition as unsatisfactory, such New
Composition shall nonetheless be subject to the terms of this Agreement, but
shall not count in the reduction of Writer’s Minimum Delivery Obligation. Both
Writer and Publisher acknowledge and agree that the complete and timely
fulfillment of Writer’s Minimum Delivery Obligation is a material term of this
Agreement.

10.1-1

--------------------------------------------------------------------------------

 
 

 

(iii) New Compositions(s) not entirely created by Writer shall apply in
reduction of Writer’s Minimum Delivery Obligation as a fractional New
Composition(s) in proportion to Writer’s fractional creative contribution to
such New Composition.

 

(iv) No New Composition shall contain any samples(s) without Publisher’s
consent. If a New Composition(s) contains a sample which has been used with
Publisher’s consent, Writer’s fractional creative contribution to the New
Composition shall be reduced by: (A) a percentage equal to the percentage of the
New Composition copyright assigned to the owner of the sample in question, or
(B) the income participation percentage in the New Composition granted to the
owner of the sample, as applicable.

(b) (i) Each New Composition shall be delivered to Publisher promptly after such
New Composition is created. Each New Composition and part thereof shall be
deemed created and subject hereto as a New composition at the earliest point in
time when that New Composition or any part thereof is initially the subject
matter of copyright and in which copyright protection may subsist in accordance
with the copyright laws of the United States or, if earlier, in accordance with
the copyright laws of any other country throughout the world in which a New
Composition has been created;

(ii) Delivery of a Composition shall only occur when Writer has submitted to
Publisher and Publisher has received:

(A) a digital or compact disc recording, including work tape(s);

(B) a complete and legible lyric sheet;

(C) complete and accurate writer/co-publisher information, including, without
limitation, the names and addresses of all co-writers and co-publishers and
their percentage authorship and ownership;

(D) Specifically with respect to musical compositions containing samples which
have been “cleared,” clearance agreements with respect to the portion of any
third party copyright used; and

(E) Specifically with respect to existing Compositions and acquired
Compositions, all data and records in Writer’s or Writer’s former publisher(s),
as applicable, possession or control regarding the copyrights therein and the
interests of any co-composers, co-owners and/or other parties in such
Compositions, including, without limitation, certificates of registration,
correspondence, song files, demo recordings and existing licenses with respect
thereto.

(c) (i) If Writer shall fail, refuse or be unable to deliver to Publisher at
least one-half (1/2) of the New Compositions constituting Writer’s Minimum
Delivery Obligation during the first six months of each year of the Term of this
Agreement, or shall fail, refuse or be unable to deliver the remaining one-half
(1/2) of the New Compositions constituting Writer’s Minimum Delivery Obligation
at least thirty (30) days prior to the end of each year of the term hereof,
then, in addition to all of Publisher’s other rights and remedies at law or in
equity, the then current contract period may be immediately suspended upon
notice to Writer in the sole discretion of Publisher.

(ii) If Writer shall otherwise fail, refuse or be unable to perform Writer’s
material obligations under this Agreement, in addition to all of Publisher’s
other rights and remedies at law or in equity, Publisher shall have the right
upon written notice to Writer to suspend the then current contract period of
this Agreement.

10.1-2

--------------------------------------------------------------------------------

 
 

 

(iii) Any period of suspension shall continue until the applicable failure,
refusal or inability has been remedied, and Publisher has received written
notice from Writer of the remedying of the defect. Without in any way limiting
the generality of the foregoing, Publisher’s right to exercise any option
hereunder shall not lapse during any period of suspension, and the time for
Publisher to exercise any option shall be extended automatically until the
expiration of the period of suspension referenced in the immediately preceding
sentence. In the event a period of suspension continues for longer than ninety
(90) days, Publisher shall have the right to terminate this Agreement by written
notice to Writer.

(iv) During any period of suspension, Publisher shall be relieved of all of its
obligations hereunder, except that Publisher shall not suspend its obligation to
account and pay royalties to Writer.

4. Grant of Rights.

(a) Writer hereby irrevocably and absolutely assigns, transfers, sets over and
grants to Publisher, its successors and assigns, each and every and all rights
and interests of every kind, nature and description (i) in and to the results
and proceeds of Writer's songwriting and composing services hereunder, including
but not limited to, the titles, words and music of any and all original musical
compositions in any and all forms and related works and materials, and original
arrangements of musical compositions in the public domain in any and all forms,
and all rights and interests, together with all worldwide copyrights and
renewals and extensions thereof, which musical works may hereafter, during the
Term hereof, be written, composed, created, conceived, arranged, adapted, owned
or controlled, directly or indirectly, by Writer (or by any person or entity
owned or controlled by Writer in whole or in part), in whole or in part, alone
or in collaboration with another or others, and all worldwide copyrights and
renewals and extensions thereof. Subject to paragraph All such musical
compositions shall at all times be Publisher's sole and exclusive property as
the sole owner thereof, free from any adverse claims or rights therein, by any
other person, firm or corporation.

(b) New Compositions and Schedule A Compositions hereinafter are collectively
referred to as the "Compositions."

(c) Writer acknowledges that included within the rights and interests
hereinabove referred to, but without limiting the generality of the foregoing,
is Writer's irrevocable grant to Publisher, its successors, licensees,
sublicenses and assigns, of the sole and exclusive right, license, privilege and
authority, throughout the entire world with respect to the said Compositions,
whether now in existence or hereafter created during the Term hereof, as
follows:

(i) To perform and license others to perform the Compositions publicly, whether
for profit or otherwise, by means of public or private performance, radio
broadcast, television, electronic and/or digital transmission, or any and all
other means, whether now known or hereafter conceived or developed;

(ii) To substitute a new title or titles for the Compositions or any of them and
to make any arrangement, adaptation, translation, dramatization or transposition
of any or all of the Compositions or of the titles, lyrics or music thereof, in
whole or in part, and in connection with any other musical, literary or dramatic
material, and to add new lyrics to the music of any Compositions or new music to
the lyrics of any Compositions, all as Publisher may deem necessary or desirable
in its reasonable business judgment; provided, Publisher shall not authorize any
changes to a Composition which would reduce royalties payable to Writer
hereunder, or authorize any material or fundamental change to the title, music
or lyrics of a Composition, except with respect to foreign translations, without
the consent of Writer, such consent not to be unreasonably withheld.

(iii) To secure copyright registration and protection of the Compositions in
Publisher’s name or otherwise, as Publisher may desire, at Publisher’s own cost
and expense, and at Publisher’s election, including any and all renewals and
extensions of copyright under any present or future laws throughout the world,
and to have and to hold said copyrights, renewals and extensions and all rights
existing thereunder, for and during the full term of all said copyrights and all
renewals and extensions and all rights existing thereunder, for and during the
full term of all said copyrights and all renewals and extensions thereof;

10.1-3

--------------------------------------------------------------------------------

 
 

 

(iv) To make and/or authorize the making of mechanical and/or electronic
reproductions of the Compositions in and as part of master recordings, computer
software, and any and all other audio only and/or audio visual devices whether
now in existence or as hereafter devised;

(v) To authorize the synchronization of the Compositions in audio visual
productions including, without limitation, in the soundtracks of motion
pictures, in television productions, in commercial advertisements, in computer
software devices, and in merchandise;

(vi) To print, publish and sell, and to license others to print, publish and
sell, sheet music, orchestrations, arrangements and other editions of the
Compositions in all forms, by any means, and in any and all media, now known or
hereafter devised including, without limitation, the inclusion of any or all of
the Compositions in song folios, compilations, song books, missed folios,
personality folios and lyric magazines with or without music;

(vii) To authorize the digital or electronic reproduction or distribution of the
Compositions by any means or method including, without limitation, by way of the
Internet, satellite or otherwise and in any and all media now known or hereafter
devised;

(viii) Any and all other rights now or hereafter existing in all Compositions
under and by virtue of any common law rights and all copyrights and renewals and
extensions thereof including so-called small performance rights. Writer grants
to Publisher, without any compensation other than as specified herein, the
perpetual right to use and publish and to permit others to use and publish
Writer’s name (including any professional name heretofore or hereafter adopted
by Writer), Writer’s approved photograph or other approved likeness, or any
approved reproductions or simulation thereof, and biographical material
concerning Writer, and the titles of any and all of the Compositions, solely and
directly in connection with the printing, sale, advertising, performance,
distribution and other exploitation of the Compositions, and for purposes of
trade and advertising related to the business of Publisher, its affiliated and
related companies, or to refrain therefrom. Publisher shall obtain Writer’s
prior approval, not to be unreasonably withheld, with regard to Publisher’s use
of Writer’s photographs or other likeness, or any reproductions or simulation
thereof, or biographical material. Writer grants Publisher the right to refer to
Writer as Publisher’s “Exclusive Songwriter and Composer” or to use any other
similar and appropriate designation, during the term hereof; and

(ix) Notwithstanding the foregoing, with respect to each of the rights granted
under this Section 4(c)(i)-(viii), Writer shall have the right of prior written
approval, not to be unreasonably withheld or delayed, in respect of any
synchronization licensing of the Compositions in connection with (i) political
or religious advertisements or endorsements of any kind; (ii) motion pictures
which receive an "X" or "NC-17" rating (or any television program having the
equivalent rating), provided such rating was known to Publisher at the time of
licensing; or (iii) any advertisement used in connection with the promotion or
sale of tobacco, alcohol, firearms, social issues or feminine hygiene products.
For the avoidance of doubt, the consent rights shall be deemed personal to
Writer and are not transferable.

5. Exclusivity. During the Term of this Agreement, Writer shall not write or
compose, or furnish or dispose of, any Composition, titles, lyrics or music, or
any rights or interests therein whatsoever, for or to any person, firm or
corporation other than Publisher.

6. Warranties, Representations, Covenants and Agreements. Writer hereby
warrants, represents, covenants and agrees as follows:

(a) Writer has the full right, power and authority to enter into and perform
this Agreement and to grant to and vest in Publisher all the rights herein set
forth, free and clear of any and all claims, rights and obligations whatsoever;

10.1-4

--------------------------------------------------------------------------------

 
 

 

(b) All of the Compositions and all other results and proceeds of the services
of Writer hereunder, including all of the titles, lyrics and music of the
Compositions, and each and every part thereof, delivered and to be delivered by
Writer hereunder, are and shall be new and original and capable of copyright
protection, throughout the universe;

(c) No Composition hereunder, nor any part thereof, shall be an imitation or
copy of or shall infringe upon any other material, or shall violate or infringe
upon any common law or statutory rights of any party including without
limitation, contractual rights, copyrights and rights of privacy; and,

(d) Except as expressly provided for herein, Writer has not sold, assigned,
leased, licensed or in any other way disposed of or encumbered any Composition
or rights herein granted to Publisher, nor shall Writer sell, assign, lease,
license or in any other way dispose of or encumber any of the Compositions, or
any of said rights.

7. Exploitation. Publisher reserves the right to determine, in its sole
discretion, the manner, extent and means of exploiting the Compositions subject
to the terms and conditions of this Agreement; provided, however, Publisher
agrees to use reasonable efforts to exploit Compositions in accordance with its
customary business practices. Publisher agrees that all licenses granted by
Publisher pursuant to this Agreement, including without limitation, those with
affiliates of Publisher, shall be on good faith terms and at arms length.

8. Limited Power of Attorney. Writer hereby irrevocably constitutes, authorizes,
empowers and appoints Publisher or any of its officers Writer’s true and lawful
attorney (with full power of substitution and delegation), solely for purposes
related to rights granted hereunder, in Writer’s name, and in Writer’s place and
stead, or in Publisher’s name, to take and do such action, and to make, sign,
execute, acknowledge and deliver any and all instruments or documents, which
Publisher from time to time may deem desirable or necessary to vest in
Publisher, its successors and assigns, all of the rights or interests granted by
Writer hereunder, including, without limitation, such documents as Publisher
shall deem desirable or necessary to secure to Publisher, its successors and
assigns, the worldwide copyrights for all Compositions for the entire term of
copyright and for any and all renewals and extensions under any present or
future laws throughout the world. Publisher shall provide Writer a copy of any
such instrument or document referenced in the preceding sentence.

9. Advances. In consideration of the rights herein granted, Publisher shall pay
to Writer during the Term a fully recoupable advance against royalties as
follows:

(a) Initial Period. Twenty Thousand Dollars ($20,000.00) per year, payable in
twelve (12) equal monthly installments of One Thousand, Six Hundred Sixty-Six
Dollars and Sixty-Six cents ($1,666.66), payable on the first day of each
calendar month commencing on the date hereof.

(b) First Option Period. Twenty Five Thousand Dollars ($25,000.00) per year,
payable in twelve (12) equal monthly installments of Two Thousand Eighty Three
Dollars and Thirty-Three Cents ($2,083.33), payable on the first day of each
calendar month commencing on the first day of the First Option Period, if any.

(c) Second Option Period. Thirty Five Thousand Dollars ($35,000.00) per year,
payable in twelve (12) equal monthly installments of Two Thousand Nine Hundred
Sixteen Dollars and Sixty-Six Cents ($2,916.66), payable on the first day of
each calendar month commencing on the first day of the Second Option Period, if
any.

(d) Schedule A Compositions. Two Thousand Five Hundred Dollars ($2,500) upon
full execution of this Agreement.

(e) Writer’s Attorney’s Fees. Two Thousand Five Hundred Dollars ($2,500) upon
full execution of this Agreement.

10.1-5

--------------------------------------------------------------------------------

 
 

 

10. Additional Compensation to Writer. Publisher shall cause Five Thousand
(5,000) Shares of Rokwader, Inc. Common Stock to be issued to Writer or to
Writer’s designee upon full execution of this Agreement. In the event Publisher
extends the term of this Agreement for the First Option Period, Publisher shall
cause Ten Thousand (10,000) Shares of Rokwader, Inc. Common Stock to be issued
to Writer or to Writer’s designee Writer may divide such shares in Writer’s sole
discretion). In the event Publisher extends the term of this Agreement for the
Second Option Period, Publisher shall cause Ten Thousand (10,000) Shares of
Rokwader, Inc. Common Stock to be issued to Writer or to Writer’s designee.

11. Royalties. Provided Writer faithfully and completely performs the material
terms, covenants and conditions of this Agreement, Publisher hereby agrees to
pay Writer for the services to be rendered by Writer under this Agreement, and
for the rights acquired and to be acquired hereunder, the following
compensation:

(a) Ten percent (10%) of the wholesale selling price for each copy of sheet
music in standard piano/vocal notation and each dance orchestration printed,
published and sold in the United States and Canada by Publisher or its
licensees, for which payment shall have been received by Publisher, after
deduction of returns.

(b) Ten percent (10%) of the wholesale selling price of each printed copy of
each other arrangement and edition printed, published and sold in the United
States and Canada by Publisher or its licensees, for which payment shall have
been received by Publisher, after deduction of returns, except that in the event
that any Compositions shall be used or caused to be used, in whole or in part,
in conjunction with one or more other musical compositions in a folio,
compilation, song book or other publication, Writer shall be entitled to receive
that proportion of the foregoing royalty which the number of Compositions
contained therein shall bear to the total number of musical compositions
therein.

(c) Fifty percent (50%) of any and all net sums actually received (less any
costs for collection) by Publisher in the United States from the exploitation in
the United States and Canada by licensees of mechanical rights, electrical
transcription and reproduction rights, motion picture and television
synchronization rights, dramatization rights and all other rights therein
(except print rights, which are covered in (a) and (b) above, and public
performance rights, which are covered in (d) below), whether or not such
licensees are affiliated with, owned in whole or in part by, or controlled by
Publisher.

(d) Writer shall receive his public performance royalties throughout the world
directly from the performing rights society with which he is affiliated, and
shall have no claim whatsoever against Publisher for any royalties received by
Publisher from any performing rights society which makes payment directly (or
indirectly other than through Publisher) to writers, authors and composers. If,
however, Publisher shall collect both the Writer’s and Publisher’s share of
performance income directly and such income shall not be collected by Writer’s
public performance society, Publisher shall credit to Writer’s account fifty
percent (50%) of all such net sums which are received by Publisher in the United
States from the exploitation of such rights in the Compositions, throughout the
world, without regard to recoupment.

(e) Fifty percent (50%) of any and all net sums, after deduction of foreign
taxes, actually received (less any costs for collection) by Publisher in the
United States from the exploitation of the Compositions in countries outside of
the United States and Canada (other than public performance royalties, which are
covered in (d) above), whether from collection agents, licensees, subproducers
or others, and whether or not same are affiliated with, owned in whole or in
part by, or controlled by Publisher.

(f) Publisher shall not be required to pay any royalties on professional or
complimentary printed copies or records or on printed copies or records which
are distributed gratuitously to performing artists, orchestra leaders and disc
jockeys or for advertising, promotional or exploitation purposes. Furthermore,
no royalties shall be payable to Writer on consigned copies unless paid for, and
not until such time as an accounting therefore can properly be made.

10.1-6

--------------------------------------------------------------------------------

 
 

 

(g) Royalties as hereinabove specified shall be payable solely to Writer in
instances where Writer is the sole author of a Composition, including the lyrics
and music thereof. However, in the event that one or more other songwriters are
authors together with Writer of any Composition (including songwriters employed
by Publisher to add, change or translate the lyrics or to revise or change the
music), the foregoing royalties shall be divided equally among Writer and the
other songwriters unless another division of royalties shall be agreed upon in
writing between the parties concerned and timely written notice of such division
is submitted to Publisher prior to payment.

(h) Except as herein expressly provided, no other royalties or monies shall be
paid to Writer.

(i) Writer agrees and acknowledges that Publisher shall have the right to
withhold from the royalties payable to Writer hereunder such amount, if any, as
may be required under the provisions of all applicable Federal, State and other
tax laws and regulations, and Writer agrees to execute such forms and other
documents as may be required in connection therewith.

(j) In no event shall Writer be entitled to share in any advance payments which
Publisher shall receive in connection with any subpublishing agreement,
collection agreement, licensing agreement or other agreement covering the
Compositions or any of them.

12. Accounting.

(a) Publisher shall compute the total royalties earned by Writer pursuant to
this Agreement on or before March 31st for the semi-annual period ending the
preceding December 31st and on or before September 30th for the semi-annual
period ending the preceding June 30th, and shall thereupon submit to Writer the
royalty statement in the same format as rendered to all other songwriters signed
to Publisher for each such period together with the net amount of such
royalties, if any, as shall be payable after deducting any and all unrecouped
advances and costs permitted to be charged to Writer paid prior to the end of
the applicable period under this Agreement. Publisher also agrees that its
agreements with foreign subpublishers provide that each said subpublisher shall
remit royalties to Publisher in a timely fashion pursuant to the terms of their
agreements with Publisher. All statements rendered by Publisher to Writer shall
be binding upon Writer, and not subject to objection by Writer for any reason
unless specific written objection, stating the basis thereof, is received by
Publisher within three (3) years from the date the statement is rendered. For
the purpose of calculating such time periods, a statement shall be deemed to
have been rendered when due unless Publisher receives notice of non-receipt from
Writer within thirty (30) days thereafter. However, Writer's failure to give
such notice or object thereto shall not affect Writer's right to receive such
statement (and, if applicable, Writer's royalty payment) after such thirty (30)
day period. A certified public accountant who is not then engaged in an audit of
Publisher's books and records designated by Writer may, at Writer's sole
expense, not more than once per year, examine Publisher's books insofar as same
concern Writer, during Publisher's usual business hours, at the place where such
books and records are customarily maintained, upon thirty (30) days prior
written notice, for the purpose of verifying the accuracy of any statement
rendered to Writer hereunder. Publisher’s books relating to activities during
any accounting period may only be examined once as aforesaid, during the
aforementioned three (3) year period. Legal action with respect to a specific
accounting statement and/or the accounting period to which the same relates
shall forever be barred if not commenced in a court of competent jurisdiction
within three (3) years after such statement is rendered.

(b) In the event that Publisher shall not receive payment in United States
dollars in the United States from any foreign licensee, Publisher may deposit to
Writer’s credit in Writer's name (and at Writer’s expense) in such foreign
currency, in a depository selected by Publisher, any payments so received as
royalties applicable to this contract which are then payable to Writer.
Publisher shall notify Writer thereof promptly and such deposit shall constitute
Publisher's full compliance with Publisher's obligation to pay such royalties to
Writer.

10.1-7

--------------------------------------------------------------------------------

 
 

 

13. Collaboration. Whenever Writer shall collaborate with any other person in
the creation of a Composition, the Writer’s portion of the Composition shall be
subject to the terms and conditions of this Agreement, and Writer warrants,
represents and agrees that prior to such collaboration Writer shall advise such
other person of this Agreement. In the event of any such collaboration, Writer
shall notify Publisher of the nature and extent of Writer’s and such other
person’s contribution to the Composition, and Writer shall ensure that Publisher
is not restricted in its rights under this Agreement to receive the copyright in
and the exclusive right to control the exploitation of such collaboration
Composition with respect to that portion of such collaboration Composition and
to the extent created by Writer. In the event Publisher shall accept such
fractional collaborative Composition, Publisher will credit Writer’s Delivery
Commitment in proportion to Writer’s fractional creative contribution in the
collaborative Composition and compensate Writer in same proportion in accordance
with the terms of this Agreement. Any casual or inadvertent non-repetitive
failure to comply with the provisions of this paragraph shall not be a material
breach of this Agreement.

14. Separate Assignments. If Publisher so desires, Publisher may request Writer
to execute a separate assignment in Publisher’s customary form with respect to
each Composition hereunder. Upon such request, Writer shall promptly execute and
deliver such separate assignment, and upon Writer’s failure to do so, Publisher
shall have the right, pursuant to the terms and conditions hereof, to execute
such separate assignment on behalf of Writer. Such separate assignment shall
supplement and not supersede this Agreement. In the event of any conflict
between the provisions of such separate assignment and this Agreement, the
provisions of this Agreement shall govern. The failure of either of the parties
hereto to execute such separate assignment, whether such execution is requested
by Publisher or not, shall not affect the rights of each of the parties
hereunder, including but not limited to the rights of Publisher to all of the
Compositions written, composed or acquired by Writer during the term hereof.

15. Writer's Services.

(a) Writer shall perform his required services hereunder conscientiously, and
solely and exclusively for and as requested by Publisher. Writer shall duly
comply with all requirements and requests made by Publisher in connection with
its business as set forth herein. Writer shall deliver a manuscript copy,
digital or tape copy of each Composition immediately upon the completion or
acquisition of such Composition. Publisher shall use its reasonable efforts in
its reasonable business judgment to exploit all Compositions hereunder, but
Publisher’s failure to exploit any or all of said Compositions shall not be
deemed a breach hereof. Publisher at its sole discretion shall reasonably
arrange to make studio facilities available for Writer so that Writer, subject
to the supervision and control of Publisher, may produce demonstration records
of the Compositions. Publisher shall also have the right to produce
demonstration records hereunder. Writer shall not incur any liability for which
Publisher shall be responsible in connection with any demonstration record
session without having obtained Publisher’s prior written approval as to the
nature, extent and limit of such liability. In no event shall Writer incur any
expense whatsoever on behalf of Publisher without having received prior written
authorization from Publisher. Writer shall not be entitled to any compensation
(except for such compensation as is otherwise provided for herein) with respect
to services rendered in connection with any such demonstration record sessions.
Publisher agrees to pay budgeted expenses for the production of demonstration
recordings in an amount to be approved by Publisher. One-half (1/2) of such
budgeted and approved demonstration recording costs shall be deemed additional
advances to Writer hereunder and shall be recouped by Publisher from royalties
payable to Writer by Publisher under this Agreement or any other agreement
between Writer and Publisher or its affiliates. All recordings and reproductions
made at demonstration record sessions hereunder shall become the sole and
exclusive property of Publisher, free of any claims whatsoever by Writer or any
person deriving any rights from Writer; provided, Publisher shall not have the
right to commercially exploit demonstration recordings produced hereunder
without Writer’s written approval.

10.1-8

--------------------------------------------------------------------------------

 
 

 

(b) Writer agrees to travel to Los Angeles, California at least once per
contract period for the purpose of writing compositions to be delivered to
Publisher hereunder. In the event Publisher requests, and Writer agrees, to make
additional trips to California for the purpose of writing compositions, the
provisions of this paragraph shall apply to such travel. Publisher and Writer
shall agree on accommodations and other travel details in good faith in advance
of travel and shall establish a written budget related to such travel. Publisher
agrees to pay approved budgeted travel expenses. One-half (1/2) of such budgeted
and approved travel expenses shall be deemed additional advances to Writer
hereunder and shall be recouped by Publisher from royalties payable to Writer by
Publisher under this Agreement or any other agreement between Writer and
Publisher or its affiliates.

(c) Writer shall, from time to time, at Publisher’s reasonable request and sole
expense, and whenever same will not unreasonably interfere with prior
professional engagements of Writer, appear for photography, artwork and other
similar purposes under the direction of Publisher or its duly authorized agent,
appear for interviews and other promotional purposes, and confer and consult
with Publisher regarding Writer’s services hereunder. Writer shall also
cooperate with Publisher in promoting, publicizing and exploiting the
Compositions and for any other purpose related to the business of Publisher.
Writer shall not be entitled to any compensation (other than applicable union
scale if appropriate) for rendering such services, but shall be entitled to
reasonable transportation and living expenses (e.g., hotel accommodations and
per diem, if applicable) if such expenses must be incurred in order to render
such services.

16. Unique Services. Writer acknowledges that the services rendered hereunder
are of a special, unique, unusual, extraordinary and intellectual character
which gives them a peculiar value, the loss of which cannot be reasonably or
adequately compensated in damages in an action at law, and that a breach or
threatened breach by Writer of any of the material provisions of this Agreement
may cause Publisher great and irreparable injury and damage. Writer expressly
agrees that Publisher shall be entitled to seek the remedies of injunction and
other equitable relief to prevent such breach of this Agreement or any provision
hereof, which relief shall be in addition to any other remedies, for damages or
otherwise, which may be available to Publisher.

17. Actions. Publisher shall have the exclusive right to take such action as it
deems necessary, either in Writer’s name or in its own name or in both names,
against any party to protect all rights and interests acquired by Publisher
hereunder. Writer shall cooperate fully with Publisher in any controversy which
may arise or litigation which may be brought concerning Publisher’s rights and
interests acquired hereunder. Publisher shall have the right, in its discretion,
to employ attorneys and to institute or defend against any claim, action or
proceeding, whether for infringement of copyright or otherwise, and to take any
other necessary steps to protect the right, title and interest of Publisher in
and to each Composition and, in connection therewith, to settle, compromise or
in any other manner dispose of any such claim, action or proceeding and to
satisfy or collect on any judgment which may be rendered. If Publisher shall
recover on a judgment or as a result of a settlement with respect to any claim,
action or proceeding for copyright infringement initiated by Publisher, all of
Publisher’s expenses in connection therewith, including, without limitation,
attorney’s fees and other costs, shall first be deducted, and fifty percent
(50%) of the net proceeds shall be credited to Writer’s account.

10.1-9

--------------------------------------------------------------------------------

 
 

 

18. Indemnity. Writer hereby indemnifies, saves and holds Publisher, its
successors and assigns, harmless from any and all liability, claims, demands,
loss and damage (including counsel fees and court costs) arising out of or
connected with any claim or action by a third party which is inconsistent with
any of the warranties, representations or agreements made by Writer in this
Agreement which results in a final non-appealable judgment by a court of
competent jurisdiction, and Writer shall reimburse Publisher, on demand, for any
loss, cost, expense or damage to which said indemnity applies. Publisher shall
give Writer prompt written notice of any claim or action covered by said
indemnity, and Writer shall have the right, at Writer’s expense, to participate
in the defense of any such claim or action with counsel of Writer’s choice.
Pending the disposition of any such claim or action, Publisher shall have the
right to withhold payment of such portion of any monies which may be payable by
Publisher to Writer under this Agreement or under any other agreement between
Writer and Publisher or its affiliates as shall be reasonably related to the
amount of the claim and estimated outside counsel fees and costs. If Publisher
shall settle or compromise any such claim or action, the foregoing indemnity
shall cover only that portion (if any) of the settlement or compromise which
shall have been approved in writing by Writer, and Writer hereby agrees not
unreasonably to withhold any such approval. Notwithstanding the foregoing, if
Writer shall withhold approval of any settlement or compromise which Publisher
is willing to make upon advice of counsel and in its best business judgment,
Writer shall thereupon deliver to Publisher an indemnity or surety bond, in form
satisfactory to Publisher, which shall cover the amount of the claim and
estimated outside counsel fees and costs, and if Writer shall fail to deliver
such bond within ten (10) business days, Writer shall be deemed to have approved
of said settlement or compromise.

19. Notices. All notices, statements and payments required or desired to be
given hereunder shall be sent to the applicable party at the address set forth
herein or to such other address as such party may hereafter designate by notice
in writing to the other party. Notices will be sent either by certified mail,
return receipt requested (and in the case of notices sent to or from a location
outside the United States, by air mail), or by personal delivery or air express
(e.g., Federal Express, DHL or any other similar type of first class overnight
courier service that gives the sender a proof of delivery) and will be deemed
served when the same is mailed, except that (a) all materials personally
delivered will be deemed served when received by the party to whom addressed,
(b) overnight air express materials will be deemed served the next business day
after delivery to the air express company, (c) notices of change of address will
be effective only from the date of receipt, and (d) royalty statements will be
sent by regular mail and will be deemed rendered when mailed. A courtesy copy of
all notices to Publisher shall be sent as follows:

Bruce H. Phillips, Esq.

Law Office of Bruce H. Phillips, PLLC

102 River Oaks Road

Brentwood, Tennessee 37027

bruce@brucephillipslaw.com

 

A courtesy copy of all notices to Writer shall be sent as follows:

Jordan S. Keller, Esq.

Keller, Turner, Ruth, Andrews, Ghanem & Heller, PLLC

700 12th Avenue South, Suite 302

Nashville, TN 37203

10.1-10

--------------------------------------------------------------------------------

 
 

 

20. Post-term Co-ownership and Administration of Unpublished Compositions. Fifty
Percent (50%) of the copyright in Subject Compositions which have not been
commercially exploited within five (5) years from the date of the expiration of
the Term shall revert to Writer (such Compositions are referred to below as
“Copublished Compositions”). Notwithstanding any provision to the contrary
herein contained, the copyrights and all other rights in and to the Copublished
Compositions shall be owned Fifty Percent (50%) by Publisher and Fifty Percent
(50%) by Writer’s music publishing designee as Co-Publisher in equal shares (by
way of clarification, only that interest in a Copublished Composition which is
owned by Publisher and which is derived from Writer's authorship shall be
subject to co-publishing pursuant hereto). All rights in the Copublished
Compositions shall be exclusively administered by Publisher for the life of
copyright protection therein, all in accordance with the following terms and
conditions:

(a) Publisher shall have the sole and exclusive right to administer and exploit
the Copublished Compositions as otherwise provided in this Agreement, including
without limitation the right to print, publish, sell, dramatize, use and license
any and all uses of the Copublished Compositions, to execute in its own name any
and all licenses and agreements whatsoever affecting or respecting the
Copublished Compositions, including but not limited to, licenses for mechanical
reproduction, public performance, dramatic uses, synchronization uses and
subpublication, and to assign or license such rights to others throughout the
universe, subject to the terms and conditions hereof. Without limiting the
foregoing, Publisher shall be entitled to receive and collect and shall receive
and collect all income derived from the Copublished Compositions throughout the
universe, and Publisher shall pay to Co-Publisher fifty (50%) of the Net
Receipts (as defined below) derived from the Copublished Compositions. All
payments to Co-Publisher shall be made in accordance with the same accounting
provisions of this Agreement as with respect to payments to Writer and shall be
subject to all of the same provisions concerning royalties payable to Writer,
including without limitation, those concerning recoupment, deductions, offsets
and indemnifications; provided however, that in no event will this provision
result in Publisher recouping monies hereunder twice.

(b) "Net Receipts" is defined as Net Sums less the following:

(i) Songwriter royalties which shall be paid by Publisher to Writer pursuant to
this Agreement and royalties which shall be paid by Publisher to any other
publishers or writers of the Compositions;

(ii) Subpublishing fees, registration fees, advertising and non-in-house
promotion expenses directly related to the Copublished Compositions (provided
same are approved by Co-Publisher in advance), and the costs of transcribing for
lead sheets, including actual Demo production costs related to Copublished
Compositions; and

(c) To the extent permitted by law, small performing rights in the Copublished
Compositions for the United States and Canada shall be assigned to and licensed
by the performing rights society to which all parties belong. Said society shall
be and is hereby authorized to collect and receive all monies earned from the
public performance of the Copublished Compositions in the United States and
Canada and shall be and is hereby directed to pay directly to Publisher the
entire amount allocated by said society as the so-called "publisher's share" of
public performance fees for the Copublished Compositions for the United States
and Canada, and the “writer’s share” to Writer.

(d) Co-Publisher hereby ratifies and shall be subject to the same warranties,
representations and covenants as set forth herein with respect to Writer.

21. Default. No failure by either party to perform any of its material
obligations hereunder shall be deemed a breach hereof, unless written notice of
such failure has been given to the other party and such party does not cure such
nonperformance within thirty (30) days after receipt of such notice.

22. Entire Agreement. This Agreement supersedes any and all prior negotiations,
understandings and agreements between the parties hereto with respect to the
subject matter hereof. Each of the parties acknowledges and agrees that neither
party has made any representations or promises in connection with this Agreement
nor the subject matter hereof not contained herein.

10.1-11

--------------------------------------------------------------------------------

 
 

 

23. Modification, Waiver, Invalidity and Controlling Law. This Agreement may not
be cancelled, altered, modified, amended or waived, in whole or in part, in any
way, except by an instrument in writing signed by the party sought to be bound.
The waiver by either party of any breach of this Agreement in any one or more
instances shall in no way be construed as a waiver of any subsequent breach of
this Agreement (whether or not of a similar nature). If any part of this
Agreement shall be held to be void, invalid or unenforceable, it shall not
affect the validity of the balance of this Agreement. This Agreement shall not
be binding upon Publisher until signed by Writer and countersigned by a duly
authorized officer of Publisher. This Agreement, and the validity,
interpretation and legal effect of this Agreement shall be governed by and
construed in accordance with the internal laws of the State of Tennessee
applicable to contracts entered into and performed entirely within the State of
Tennessee. Only the Tennessee courts (state and federal) will have jurisdiction
over any controversies regarding this Agreement, and the transactions
contemplated by this Agreement; any action or other proceeding which involves
such a controversy will be brought in those courts, in Davidson County,
Tennessee. The parties hereto hereby irrevocably submit to the jurisdiction of
the Tennessee courts (state and federal) in any such action or proceeding and
irrevocably waive any right to contest the jurisdiction (in rem or in personam)
or power or decision of that court within or without the United States other
than appropriate appellate courts having jurisdiction over appeals from such
court(s). The parties hereto also irrevocably waive any defense of inconvenient
forum to the maintenance of any such action or proceeding. Any process in any
action or proceeding may, among other methods, be served upon either party by
delivering it or mailing it in accordance with the notice provisions of this
Agreement. Any such delivery or mail service shall be deemed to have the same
force and effect as personal service within the State of Tennessee.

24. Assignment. Publisher shall have the right to assign this Agreement or any
of its rights hereunder to any parent, affiliate, or subsidiary company of
Publisher, or to any person, firm or corporation as part of a merger, sale or
administration of its catalog, or acquiring all or a substantial portion of its
music publishing assets. Subject to Writer's being able to assign income
receivable hereunder, Writer shall not be able to assign this Agreement or any
rights or obligations hereunder.

25. Definitions. For purposes of this Agreement, the word "party" means and
refers to any individual, corporation, partnership, limited liability company,
association or any other organized group of persons or legal successors or
representatives of the foregoing. Whenever the expression “the Term of this
Agreement” or words of similar connotation are used herein, they shall be deemed
to mean and refer to the initial term of this Agreement and any and all
renewals, extensions, substitutions or replacements of this Agreement, whether
expressly indicated or otherwise.

26. Headings. The headings of paragraphs or other divisions hereof are inserted
only for the purpose of convenient reference. Such headings shall not be deemed
to govern, limit, modify or in any other manner affect the scope, meaning or
intent of the provisions of this Agreement or any part thereof, nor shall they
otherwise be given any special effect.

27. Legal Counsel. WRITER STIPULATES AND ACKNOWLEDGES THAT WRITER HAS BEEN
REPRESENTED BY AND HAS RELIED UPON LEGAL COUNSEL OF WRITER'S OWN CHOOSING IN THE
NEGOTIATION AND PREPARATION OF THIS AGREEMENT, OR HAD THE OPPORTUNITY TO DO SO
AND DECLINED, THAT WRITER HAS READ THIS AGREEMENT, HAS HAD ITS CONTENTS FULLY
EXPLAINED BY SUCH COUNSEL, AND IS FULLY AWARE OF AND UNDERSTANDS ALL OF ITS
TERMS AND THE LEGAL CONSEQUENCES THEREOF.

10.1-12

--------------------------------------------------------------------------------

 
 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.

 

PUBLISHER: Latigo Shore Music, Inc.



By: ___/s/ Steve Dorff____________________

An authorized signatory

 

WRITER: Jess Boeschen p/k/a Jeston Cade



By: ___/s/ Jess Boeschen___________________

Jess Boeschen

Soc. Sec #: __________________________

 

10.1-13

--------------------------------------------------------------------------------

 
 

Schedule A

 

 

 

 

1. Eyes Wide Open

2. Till You're Gone

3. Kiss & Tell

4. Good Life

5. When The Smoke Clears

6. Win The War

7. Lets Get Lost

8. All I Had To Do

9. Brooklyn

10. Whiskey Kinda Night

 

10.1-14

 